298 S.E.2d 434 (1982)
COMMUNITY PROJECTS FOR STUDENTS, INC.
v.
Gerald WILDER, Northern Nash Senior High School and Nash County Board of Education.
No. 827DC120.
Court of Appeals of North Carolina.
December 21, 1982.
*435 Moore, Diedrick, Whitaker & Carlisle by Joy Sykes, Rocky Mount, for plaintiff-appellant.
Valentine, Adams & Lamar by L. Wardlaw Lamar, Nashville, for defendant-appellee.
WELLS, Judge.
The sole assignment of error in this appeal is to the trial court's granting a directed verdict in favor of the Nash County Board of Education. We therefore must resolve whether the evidence, viewed in the light most favorable to the plaintiff, was sufficient to establish a contract between plaintiff and the Board. Plaintiff contends that it produced evidence sufficient to submit its case to the jury on at least one of three legal theories: (1) the express authority of Wilder to enter into the contract, (2) the implied or apparent authority of Wilder to contract, or (3) the ratification of the contract by the principal of the school. We disagree and affirm the judgment below.
Under the system of public education in this state, local school boards alone have the duty or authority to enter into or authorize purchases of supplies and equipment for the respective local school systems. G.S. 115-52, as it was worded in 1979 (now recodified in G.S. 115C-522(a)) provided as follows:
§ 115-52. Purchase of equipment and supplies.

It shall be the duty of county and city boards of education to purchase or exchange all supplies, equipment and materials in accordance with contracts made by or with the approval of the Department of Administration. Title to instructional supplies, office supplies, fuel and janitoral supplies, enumerated in the current expense fund budget and purchased out of State funds, shall be taken in the name of the county or city board of education which shall be responsible for the custody and replacement: Provided, that no contracts shall be made by any county or city administrative unit for purchases unless provision has been made in the budget of such unit to provide payment therefor, or unless surplus funds are on hand to pay for same, and in order to protect the State purchase contracts, it is hereby made the mandatory duty upon the part of the governing authorities of such local units to pay for such purchases promptly in accordance with the terms of the contract of purchase.
There was no evidence tending to show that any contract was entered into between plaintiff and defendant Board of Education, much less a contract meeting the requirements of G.S. 115-52. Plaintiff, therefore, cannot maintain its action on the theory of Wilder's express authority to obligate defendant Board of Education.
Neither can plaintiff prevail on the theory of Wilder's apparent authority to obligate defendant Board of Education. Those who deal with public officials are deemed to have notice of the nature and extent of the authority of such officials to bind their principal. Keith v. Henderson County, 204 N.C. 21, 167 S.E. 481 (1933); *436 compare O'Grady v. Bank, 296 N.C. 212, 250 S.E.2d 587 (1978).
Plaintiff's only evidence of ratification tended to show that the principal of the school, not defendant Board, acted in such a way as to ratify the sale. Defendant Board of Education alone had authority to ratify the sale of plaintiff's goods to the school and, therefore, plaintiff's theory of ratification is of no avail to it in this action. See Equipment Co. v. Anders, 265 N.C. 393, 144 S.E.2d 252 (1965).[1]
Plaintiff's evidence, taken as true, considered in the light most favorable to plaintiff, giving plaintiff the benefit of every reasonable inference to be drawn therefrom, Manganello v. Permastone, Inc., 291 N.C. 666, 231 S.E.2d 678 (1977); Everhart v. LeBrun, 52 N.C.App. 139, 277 S.E.2d 816 (1981), was insufficient, as a matter of law, to justify a verdict for plaintiff against defendant Board of Education, and the judgment below must therefore be and is
Affirmed.
VAUGHN and WHICHARD, JJ., concur.
NOTES
[1]  G.S. 115-35(f) (now recodified as G.S. 115C-47(6)) provided a means by which a Board of Education could authorize solicitations and fund-raising activities in the schools under its jurisdiction. There was no evidence that the Nash County School Board had acted pursuant to G.S. 115-35(f) and, therefore, the statute is not applicable to the present case.